Citation Nr: 1124703	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  05-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased initial disability rating for service-connected right hip iliotibial band syndrome with greater trochanter bursitis, currently 10 percent disabling.  

2.  Whether denial of Vocational Rehabilitation benefits under Title 38, Chapter 31 of the United States Code was proper.

3.  Entitlement to an increased disability rating for service-connected osteochondritis of the right knee, currently evaluated 20 percent disabling.

4.  Entitlement to an increased disability rating for service-connected degenerative joint disease of the right knee, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1983 to January 1984 and from February 1985 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2002 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his April 2005 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  However, in a letter dated April 2005, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2010).

In November 2007, the Board remanded the Veteran's right knee disability claim for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a June 2008 supplemental statement of the case (SSOC).  By decision dated February 9, 2009, the Board denied the Veteran's claim for entitlement to an increased disability rating for the service-connected osteochondritis of the right knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated December 13, 2010, the Court vacated the Board's decision and remanded this issue.  The case has been returned to the Board for further appellate proceedings.

The Board adds that the February 2009 decision denied the Veteran entitlement to increased disability ratings for a total left knee replacement and degenerative joint disease of the right knee.  As noted in the December 2010 Court Decision, the Veteran indicated that he did not challenge those decisions in a brief that he filed with the Court.  As such, the Court deemed those issues abandoned.  See Grovois v. Brown, 6 Vet. App. 136, 138 (1994) (holding that issues or claims not argued on appeal are considered abandoned).

The August 2009 rating decision denied the Veteran entitlement to an increased disability rating for the service-connected degenerative joint disease of the right knee.  In a September 2009 statement, the Veteran expressed his disagreement with that decision.  A statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  

The issues of whether denial of Vocational Rehabilitation benefits under Title 38, Chapter 31 United States Code was proper and entitlement to increased disability ratings for service-connected right knee osteochondritis and degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record indicates that the Veteran's right hip disability is currently manifested by pain and minimal limitation of motion; ankylosis, limitation of thigh flexion to 30 degrees or less, limitation of abduction of the thigh with motion lost beyond 10 degrees, flail joint, or malunion of the femur with moderate knee or hip disability is not shown.

2.  The evidence does not show that the Veteran's service-connected right hip disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for the service-connected right hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2010).

2.  Application of extraschedular provisions for the service-connected right hip disability is not warranted.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.




Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in May 2009, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, photographs, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in August 2009.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, this examination report contains sufficient information to rate the Veteran's right hip disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He withdrew his request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Higher evaluation for right hip disability

Pertinent Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran is currently assigned a 10 percent disability rating for right hip iliotibial band syndrome with greater trochanter bursitis under Diagnostic Code 5019 [bursitis].

Bursitis is rated analogous to degenerative arthritis under Diagnostic Code 5003. Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The general rating schedules for limitation of motion of the hip are 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253.

Normal range of motion of the hip is to 125 degrees flexion and 45 degrees abduction.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5251, a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees.  Under DC 5252, a 10 percent disability rating is assigned for limitation of flexion to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; a 30 percent disability rating is assigned for flexion limited to 20 degrees; and a 40 percent disability rating is assigned for flexion limited to 10 degrees.  Under Diagnostic Code 5253, a 10 percent disability rating is warranted for limitation of rotation of, cannot toe-out more than 15 degrees, affected leg; a 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a.

The competent and probative evidence shows that the Veteran's right hip disability is manifested primarily by limitation of motion.  Accordingly, the Board will rate the Veteran's right hip disability under Diagnostic Code 5019.  The Veteran and his attorney have not suggested more appropriate diagnostic codes.

The Veteran was provided a VA examination for his right hip disability in August 2009.  He complained of severe, daily pain in his right hip which required occasional use of a cane for ambulation as well as severe, daily flare-ups which last hours in duration and inability to stand for more than 10 to 15 minutes and walk more than one quarter of a mile.  Moreover, he indicated that the right hip disability caused no effects on feeding; mildly affected bathing, dressing, toileting, and grooming; moderately affected driving, traveling, and chores; severely affected shopping, exercise, and recreation; and prevented him from participating in sports including ping-pong, racquetball, and bowling.  

Upon physical examination of the Veteran's right hip, the VA examiner noted an antalgic gait, tenderness, pain, and no signs of inflammatory arthritis.  Range of motion testing revealed right hip flexion up to 105 degrees, extension from 90 to zero degrees, and abduction up to 50 degrees with objective evidence of pain following repetitive motion but no additional limitation of motion after three repetitions.  The examiner also noted that the Veteran was able to cross his right leg over his left leg and could bring his toes out greater than 15 degrees.  An X-ray report of the right hip revealed a negative radiographic examination, specifically no evidence of acute fracture of dislocation, preserved joint space, and unremarkable bony architecture.  The examiner diagnosed the Veteran with right hip iliotibial band syndrome and greater trochanter bursitis.  

The Board adds that VA and private treatment records document treatment for the Veteran's right hip disability.  Notably, a VA musculoskeletal examination dated in February 2010 revealed a normal station and gait with no joint deformities.  Further, a private treatment report from Dr. T.H. dated in October 2008 shows that an examination of the Veteran's right hip demonstrated a "full nontender range of motion," nontender greater trochanteric bursa, and negative Ober's test.    

In short, the competent and probative evidence indicates the Veteran's right hip disability is manifested by complaints of pain and some limitation of motion. The evidence of record, however, does not indicate range of motion results warranting compensable ratings under Diagnostic Codes 5250, 5251, 5252 or 5253.  The right hip is not evidenced by ankylosis as contemplated by a higher rating under Diagnostic Code 5250.  Likewise, the limitation of flexion in the right hip of 105 degrees exceeds the limitation of flexion of 45 degrees or less contemplated by a compensable rating under Diagnostic Code 5252.  Further, the evidence of record shows limitation of extension to zero degrees, which does not exceed the limitation of extension of five degrees or more contemplated by a 10 percent rating under Diagnostic Code 5251.  Finally, the evidence does not show that the Veteran is unable to toe out more than 15 degrees or is unable to cross his legs as contemplated by a 10 percent rating under Diagnostic Code 5253.
   
However, notwithstanding the foregoing, because the Veteran has noncompensable motion with pain, the Board is of the opinion that a compensable 10 percent evaluation under Diagnostic Code 5003 is warranted for the right hip.  In this regard, the Board acknowledges that the record does not show X-rays findings of degenerative arthritis of the hip.  However, the record does show abnormal findings of right hip iliotibial band syndrome.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2010).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant functional loss as a result of his right hip disability, notably his occasional use of a cane for stability and difficulty walking or standing for extended periods of time.

However, the Board places great probative value on the objective clinical findings which do not support his contentions regarding the severity of his right hip disability.  In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's hip complaints.  Specifically, during the August 2009 VA examination, the Veteran was able to maintain right hip flexion to 105 degrees, abduction to 50 degrees, and extension to zero degrees.  Although there was objective evidence of pain following repetitive motion, the VA examiner noted that there was no additional limitation of motion following three repetitions of range of motion.  

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the right hip disability under 38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected hip disability.  See 38 C.F.R. §§ 4.41, 4.10 (2010).  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the competent and probative evidence of record appears to support the proposition that the Veteran's service-connected right hip disability has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a disability rating greater than 10 percent during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the August 2009 VA examination report as well as VA and private treatment records, indicate that the Veteran's right hip symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for any time from May 4, 2009 to the present.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected right hip disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v.  Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is employed full-time as a teacher.  See the August 2009 VA examination report.  The Board notes the Veteran's statement in March 2011 that he has missed work on multiple occasions due to his right hip disability.  Indeed, the Board notes that it has no reason to doubt that the Veteran's right hip disability adversely impact his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

Crucially, the Board has not identified an exceptional or unusual clinical picture as a result of the service-connected right hip disability.  There is no medical evidence that the Veteran has been frequently hospitalized as a result of the right hip disability during the period under consideration.

Accordingly, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  As there is no factor which takes this disability outside the usual rating criteria, the Board has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected right hip disability.  On the contrary, the Veteran has stated that he is currently employed full-time as a teacher.  See the August 2009 VA examination report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to an increased initial disability rating for service-connected right hip iliotibial band syndrome with greater trochanter bursitis is denied.  


REMAND

Denial of Vocational Rehabilitation benefits

The Veteran has contended that he is entitled to Vocational Rehabilitation and Employment services under Title 38, Chapter 31 of the United States Code.  His vocational rehabilitation folder has not been associated with the claims file.  Accordingly, such should be obtained on Remand for adjudication of this claim.

Higher evaluation for osteochondritis of the right knee

As noted above, the Court remanded this claim via a December 2010 decision.  The Court in essence indicated that the Board failed to provide an adequate statement of its reasons or bases in denying the Veteran's increased rating claim.  Specifically, the Court was unable to determine whether the Board properly based its decision on a weighing of all evidence of record or instead erroneously dismissed the Veteran's lay testimony with respect to his right knee osteochondritis symptomatology due to an absence of other forms of evidence.  Moreover, the Court was unable to determine whether this error prejudiced the Veteran.  

The Veteran has submitted numerous statements describing the severity of his right knee disability symptoms.  In particular, the Veteran has complained of right knee pain which worsens during rainy weather and prevents him from exercise and walking long distances.  Additionally, he has complained of popping, grinding, and swelling in his right knee, and that he cannot sit or stand in any particular position for an extended period of time without experiencing severe pain.  He also noted that he has collapsed due to his right knee giving out.  The Board finds no reason to doubt these statements.  Indeed, the Veteran is competent to report as to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's lay testimony with respect to the severity of his right knee osteochondritis, as well as consideration of the Court's December 2010 decision, the Board believes that another examination is necessary.

Higher evaluation for degenerative joint disease of the right knee

As was described in the Introduction above, in August 2009 the RO denied the Veteran entitlement to an increased disability rating for his service-connected degenerative joint disease of the right knee.  The Veteran has since expressed disagreement with that decision.  See a statement from the Veteran dated in September 2009.  

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to an increased disability rating for the service-connected degenerative joint disease of the right knee.

Accordingly, the case is REMANDED for the following action:

1. The RO should associate the Veteran's vocational rehabilitation folder with the claims file.

2. The RO should then schedule the Veteran for a VA examination in order to determine the current severity of his service-connected osteochondritis of the right knee.  The examiner should set forth all symptomatology associated with the Veteran's right knee disability, including loss of range of motion during flare-ups.  

The examination should include range of motion testing of the right knee.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of recurrent subluxation, instability, pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee and specifically note whether such are slight, moderate, or severe with supporting rationale for such designation.  

The examiner should also discuss whether a severe disability of the Veteran's right knee has been shown at any time during the course of the Veteran's appeal i.e. from August 2001 to the present.  Further, the examiner should identify any source of treatment since April 2008 indicating a worsening of the Veteran's right knee symptomatology.  

If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss or any additional loss of range of motion due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Finally, the examiner should specifically consider the Veteran's lay statements with respect to the severity of his right knee disability.

The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should indicate in his/her report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for any opinion expressed shall be provided.  The report of the examination should be associated with the Veteran's VA claims folder.

3. Thereafter, readjudicate the claims of entitlement to vocational rehabilitation benefits and entitlement to an increased disability rating for service-connected osteochondritis of the right knee.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his attorney an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

4. The RO should issue a SOC pertaining to the issue of entitlement to an increased disability rating for the service-connected degenerative joint disease of the right knee.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


